        Case 2:19-cv-01801-ILRL-JVM Document 12 Filed 04/03/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 CHEVAZ MCCLAIN                                             CIVIL ACTION


 VERSUS                                                     NO. 19-1801


 SYSCO NEW ORLEANS, LLC, ET AL                              SECTION: B (1)




                                         ORDER

        It having come to the Court’s attention that Civil Action No. 19-3283, Section B (1),

Deangelo Adams vs. Zurich American Insurance Company, is related to the above case,

therefore,

        IT IS ORDERED that the above matters are consolidated.

        Pursuant to the Court’s directive, all pleadings hereafter filed in this consolidated

proceeding shall bear the caption of the lead consolidated case together with the docket

number of all cases within the consolidation to which the document applies or the

notation "ALL CASES" if it applies to all cases.

        The clerk of court is directed to establish a master file and a master docket sheet

for the consolidated group of cases.

        All entries shall be made on the master docket sheet only, with a notation listing

the cases to which the document applies, except that orders and documents terminating

a party or disposing of a case will also be entered on the individual docket sheet. All

documents shall be filed in the master file only, except that orders and documents

terminating a party or disposing of a case will also be filed in the record of the individual

case.
      Case 2:19-cv-01801-ILRL-JVM Document 12 Filed 04/03/19 Page 2 of 2



       In the event that a case is separated from the consolidated group it shall be the

responsibility of counsel to jointly designate the documents necessary to the continued

litigation of the case to file such designation and copies of the documents.

       New Orleans, Louisiana, this          day of April 2019.




                                           SENIOR UNITED STATES DISTRICT JUDGE
